ICJ_032_PassageIndianTerritory_PRT_IND_1957-05-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF MAY 18th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 18 MAI 1957
‘This Order should be cited as follows:

“Right of passage over Indian territory,
Order of May 18th, 1957: I.C.]. Reports 1957, p. 6.”

La présente ordonnance doit être citée comme suit:

« Droit de passage sur territoire indien,
Ordonnance du 18 mai 1957: C.I. J. Recueil 1957, p. 6. »

 

Sales number 162
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

1957
18 mai
Rôle général

ANNÉE 1957 n° 32

18 mai 1957

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Présents : M. Hackwortu, Président ; M. BADAWI, Vice-Président ;
MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIÉ,
KLAESTAD, READ, ARMAND-UGON, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. Moreno Quintana, CORDOVA, WELLINGTON Koo,
Juges; M. J. Lopez OLIVAN, Greffier.

La Cour internationale de Justice,

ainsi composée,

aprés délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante:

Vu lVordonnance du 16 avril 1957 fixant la date d’expiration du
délai dans lequel le Gouvernement de la République du Portugal
peut présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions soulevées par le Gouvernment de la Répu-
blique de l'Inde;

4
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 18 V57) 7

Considérant que, par lettre du 6 mai 1957, dont copie certifiée
conforme a été transmise à l’agent du Gouvernement de la Répu-
blique de l'Inde le même jour, l'agent du Gouvernement de la
République du Portugal, invoquant en particulier l'amplitude peu
commune de l’acte introductif des exceptions, a demandé la pro-
longation de ce délai;

Considérant que, par lettre du 16 mai 1957, l’agent du Gouverne-
ment de la République de l’Inde a fait savoir que, sans admettre le
bien-fondé des raisons avancées à l'appui de la demande de pro-
longation, son Gouvernement n’y avait pas d’objection;

LA Cour

Reporte au 15 août 1957 la date d'expiration du délai fixé pour
la présentation des observations et conclusions du Gouvernement
de la République du Portugal sur les exceptions préliminaires du
Gouvernement de la République de l’Inde.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit mai mil neuf cent cin-
quante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République du Portugal et au Gouver-
nement de la République de l'Inde.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
